Citation Nr: 0409876	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-34 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-
operative laminectomy L5-S1 with residual radiculopathy.  

2.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound and for 
loss of use of both lower extremities and loss of bowel and 
bladder control.  

3.  Entitlement to specially adapted housing or special home 
adaptation grant.  

4.  Entitlement to financial assistance from the Department of 
Veterans Affairs pursuant to 38 U.S.C. § 3902 for the purchase of 
an automobile or other conveyance, or of automotive adaptive 
equipment.  

5.  Entitlement to basic eligibility for dependent's educational 
assistance under 38 U.S.C. Chapter 35.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, E. K.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active duty 
from March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran testified 
at a personal hearing at the RO in December 1996.  

For reasons explained below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, D.C. VA 
will notify the veteran if further action is required on his part. 


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  It does not appear that the veteran has been 
furnished proper VCAA notice.  In the past, the Board attempted to 
cure any VCAA notice deficiency by mailing a VCAA letter to the 
appellant under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  
However, this regulatory provision was invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, while the Board regrets further 
delay in this case, it appears that additional action by the RO to 
comply with all VCAA notice requirements is necessary before the 
Board may properly proceed with appellate review.  

The Board also notes that VA's rating criteria for disabilities of 
the spine were revised effective September 23, 2002, and again 
effective September 26, 2003.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454 (August 27, 2003).  
Adjudication of the veteran's increased rating claim must involve 
consideration of both the former and revised applicable criteria, 
with due consideration given to the effective date of the change 
in criteria (see VAOPGCPREC  03-00; 65 Fed. Reg. 33422 (2000)).  
Appropriate action by the RO to review the increased rating issue 
under all applicable criteria is therefore appropriate. 

Finally, the Board noted that the record reveals that the veteran 
does not desire to appear for any further examinations.  In view 
of the need to return the case to the RO for the actions addressed 
above, the Board believes it appropriate to afford the veteran an 
opportunity to report for a VA examination if he is now able. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all notice and assistance requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the appellant has been properly 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claims, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the veteran to determine if he is 
willing to appear for examination.  If the veteran indicates that 
he is willing to report for an examination, he should be scheduled 
for an appropriate VA examination in connection with the increased 
rating, special monthly compensation and housing and automotive 
benefit issues.  The claims file must be made available to the 
examiner, and the examiner are requested to examine the veteran 
and review the claims folder and medical history.  

The examiner is requested to assess the current severity of the 
veteran's service-connected back disability, including lower 
extremity function in terms of balance, proportions, and 
neurological competence.  The examiner should also specifically 
comment on whether there is objective clinical evidence to support 
the veteran's pertinent complaints as to the severity of the 
disability.  The examiner should also express an opinion as to the 
specific symptomalogy caused by the veteran's service-connected 
back disability and the impact of such symptomalogy on his daily 
living to allow for the proper evaluation under the applicable 
rating criteria and to allow for a determination on the aid and 
attendance/housebound issue.  Range of motion studies of the 
lumbar spine, reported in degrees, should be conducted.  The 
examiner should also indicate whether, during the examination, 
there is objective evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination associated with the low back.  
If pain on motion is indicated, the examiner should note at which 
point (in degrees) the pain begins.  In addition, the physician 
should indicate whether, and to what extent, the veteran 
experiences likely additional functional loss due to pain and/or 
any of the other symptoms noted above during flare-ups and/or with 
repeated use; to the extent possible, the examiner should express 
such functional loss in terms of additional degrees of limited 
motion.  The examiner should also indicate whether the veteran 
experiences any ankylosis of the lumbar spine, and, if so, the 
extent of such ankylosis. 

The examiner should also respond to the following:  

a.  Whether, over the last 12 months, the veteran experienced 
"incapacitating episodes" due to disc disease having a total 
duration of: at least four weeks but less than six weeks; or at 
least six weeks.  (An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.)

b.  Whether the veteran's disc disease is more appropriately 
assessed as "severe" with intermittent relief; or "pronounced" 
with little intermittent relief. 

3.  After completion of the above, and any additional development 
the RO may deem necessary, the RO should review the expanded 
record (to include any evidence received since the most recent 
supplemental statement of the case) and determine whether the 
benefits sought can be granted.  The increased rating issue should 
be considered under both the new and the old criteria for rating 
disabilities of the spine.  The veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board..  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



